Case 9:18-cv-80176-BB Document 143 Entered on FLSD Docket 04/12/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  __________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon Plaintiffs’ Motion to Strike Affirmative Defenses

  to the Second Amended Complaint (the “Motion”). See ECF No. [95]. On March 21, 2019, the

  Court referred the Motion to the Honorable Bruce E. Reinhart for a Report and Recommendation.

  See ECF No. [125].      On March 28, 2019, Judge Reinhart issued a Paperless Report and

  Recommendation (the “Report”) recommending that the Motion be denied without prejudice,

  finding “[m]otions to strike are generally disfavored as courts consider them a drastic remedy to

  be resorted to only when required for the purposes of justice that should only be granted when

  allegations have no possible relation to the controversy.” See ECF No. [130]. The Report advised

  that any objections to the Report’s findings were due by April 11, 2019. Id. To date, neither party

  has filed any objections, nor have they sought an extension of time to do so. The Court has,

  nonetheless, conducted a de novo review of Judge Reinhart’s Report, the record and applicable

  law, and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)

  (citing 28 U.S.C. § 636(b)(1)).
Case 9:18-cv-80176-BB Document 143 Entered on FLSD Docket 04/12/2019 Page 2 of 2
                                                        Case No. 18-cv-80176-BLOOM/Reinhart


         Upon review, the Court finds Judge Reinhart’s Report to be well reasoned and correct, and

  the Court agrees with the its analysis.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Judge Reinhart’s Report and Recommendation, ECF No. [130], is ADOPTED.

               2. Defendant’s Motion to Dismiss Complaint, ECF No. [95], is DENIED.

         DONE AND ORDERED in Miami, Florida this 12th day of April, 2019.




                                                        ________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE




  Copies to:

  The Honorable Bruce E. Reinhart

  Counsel of Record




                                                 2
